Citation Nr: 1701744	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, May 1988 to August 1988, and February 1991 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in a June 2009 rating decision, the RO characterized these issues as petitions to reopen previously denied claims for service connection.  However, the RO indicated that new evidence received since the prior March 2008 rating decision consisted of service treatment records (STRs).  38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  As such, the issues on appeal are characterized as original claims for service connection.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the underlying issue remaining on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


In November 2015, the Board remanded these matters to provide the Veteran with a chance to present testimony at a hearing before the Board.  In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconferencing equipment.  A transcript is of record.  The case has since been returned to the Board for appellate review. 

In the November 2015 remand, the Board noted that a DD Form 214 covering the Veteran's period of service from February 1991 to August 1992 indicates that the Veteran received a discharge under other than honorable conditions.  This is relevant to the Veteran's current claims because he relates his psychiatric and wrist disabilities to events and treatment that allegedly took place during this period of service.  The record indicates that the RO initiated adjudication of the character of discharge issue, as shown by a July 2013 letter to the Veteran giving notice regarding pending adjudication of the issue and informing him of evidence he could present and action he could take, as well as his right to a personal hearing.  Shortly thereafter, the Veteran submitted a Statement in Support of Claim which was received by the RO in August 2013, stating that he would like to have a formal hearing.  To date, the claims file does not reflect that a determination has been made regarding the Veteran's eligibility for benefits stemming from this period of service.  It is necessary for the RO to address this issue in the first instance, and if it has not already done so, provide the Veteran with the requested hearing on this issue.  Therefore, the Board does not have jurisdiction over the issue concerning the Veteran's character of discharge for his period of service from February 1991 to August 1992 and eligibility to receive benefits stemming from that period of service, and the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the issues here on appeal before the Board are found to be inextricably intertwined with the issue referred above.  Any grant of service connection for a disability related to an illness, injury, or event from during an active period of service presupposes that the applicable period of service is of a character under which such benefits may be awarded.  The Veteran testified at the September 2016 Board hearing that his wrists were injured and he underwent surgery and was additionally treated for psychiatric disorders while at Fort Polk, Louisiana during his period of service from February 1991 to August 1992.  The Board therefore finds the claims for service connection here on appeal to be inextricably intertwined with the issue concerning character of discharge for this period of service, and the former must be remanded pending a determination on the latter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Additionally, the Board notes that the most-recent adjudication of these matters took place in March 2010, with the issuance by the RO of a Statement of the Case.  Subsequently, additional relevant STRs, including those pertaining to the Veteran's in-service wrist/hand surgeries in February 2012, were associated with the claims file.  At the September 2016 Board hearing, the Veteran's representative indicated that the Veteran would not be waiving the AOJ's original jurisdiction and wanted the RO to consider this evidence in the first instance.  The AOJ will have such an opportunity on remand.

Assuming without deciding that the RO finds the period of service from February 1991 to August 1992 to be of a character under which VA service connection benefits may be awarded, the following additional development should be undertaken by the RO prior to readjudicating the matters here on appeal.

The Court has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant to a claim before VA, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  In the present case, the record contains an April 2015 SSA decision finding the Veteran to be disabled, due in part to degenerative joint disease of the wrists and depression.  While the decision and a "Notice of Decision," with the SSA Administrative Law Judge's reasoning has been provided by SSA and associated with the claims file, the medical records upon which such decision was based have not yet been obtained.  Under the circumstances presented here, the AOJ should take action to ensure the Veteran's complete SSA records are procured and included in the claims file.  

The Veteran has also not yet been provided with VA examination regarding the present appeals.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  At the September 2016 Board hearing, the Veteran testified that he suffers from bilateral wrist disability related to an in-service injury during his last period of active duty where a crate fell and injured his hands/wrists.  Service treatment records from this period demonstrate that the Veteran underwent surgery on his bilateral wrists following such an injury.  The Veteran also testified that he suffers from mental health disorders and has undergone private treatment for this due to symptoms stemming from his experiences as an operating room technician in service; the relevant DD Form 214 confirms that the Veteran served as an Operating Room Specialist.  Under these circumstances, if the relevant period of active duty is found by the AOJ to be other than dishonorable, the Veteran should be scheduled for VA examinations to assess the nature and etiology of any bilateral wrist and acquired psychiatric disorder disabilities. 

As mentioned above, at the Board hearing, the Veteran indicated that he received private outpatient mental health care.  Review of the claims file does not show that such treatment records have yet been sought, obtained, or associated with the file.  On remand, the AOJ should contact the Veteran and request that he identify and provide authorization for VA to request such records.  The AOJ should further ensure that updated records of treatment with VA facilities are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Assuming such action has not yet been taken, schedule the Veteran for a formal hearing with a Decision Review Officer (requested by the Veteran in an August 2013 Statement in Support of Claim) regarding the character of discharge for his period of service from February 1991 to August 1992.  After conducting any necessary development, readjudicate the issue concerning the Veteran's character of discharge for his period of service from February 1991 to August 1992 and eligibility to receive VA service-connection benefits stemming from that period of service. 

2.  If the character of discharge for the aforementioned period of active duty is found to be other than dishonorable, complete the development requested in Directives 3-8; otherwise, proceed directly to Directive 9.

3.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from January 2015 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  Ask the Veteran to identify any private treatment he has received relating to his wrist or psychiatric disorders that he would like VA to obtain, and to provide a release form for any such records of private treatment so that VA can request the records on his behalf, including complete records of private outpatient care through a Prince George's County facility and inpatient treatment through a Calvert County mental treatment facility (as he reported at the Board hearing).  After securing any necessary written authorization from the Veteran, obtain the private records identified, and document all such efforts made if any identified records cannot be provided.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

5.  Contact SSA and request a copy of the medical records upon which any disability determination for the Veteran, to include the April 2015 decision granting SS disability benefits, was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the claims file, and the appellant should be notified.

6.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional for an opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder(s).  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should provide an opinion on the following:

a.  Provide a diagnosis for any acquired psychiatric disorder existing at any point during the appeal period (July 2007 to present), whether or not symptomatic at the time of the examination.  If the disorder was present, and/or was being controlled through use of medication, for only a specific portion or portions of the appeal period, the examiner should so state and include as much detail as possible as to the frequency and duration of active symptomatology.

b.  For any diagnosis identified by the examiner in response to 'Part a,' state whether the disability at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's active military service.

c.  What is the likelihood (less likely, equally likely, or more likely) that that Veteran's alcohol dependence diagnosis was caused or permanently aggravated by his other acquired psychiatric disorder(s)?  Is it more likely than not (greater than 50 percent probability) that any such acquired psychiatric disorder is a result of his alcohol abuse?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional for an opinion regarding the nature and etiology of the Veteran's claimed bilateral wrist disability.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted and findings reported in detail.

Thereafter, the examiner should provide an opinion on the following:

a.  Provide a diagnosis for any wrist disorder(s) existing at any point during the appeal period (July 2007 to present), whether or not symptomatic at the time of the examination.  If the disorder was present, and/or was being controlled through use of medication, for only a specific portion or portions of the appeal period, the examiner should so state and include as much detail as possible as to the frequency and duration of active symptomatology.

b.  For any diagnosis identified by the examiner in response to 'Part a,' state whether the disability at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's active military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  Thereafter, review the requested medical opinions to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

9.  After completing the aforementioned, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the claims for entitlement to service connection for a bilateral wrist disability and an acquired psychiatric disorder, to include PTSD and depression.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




